Citation Nr: 1758802	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting service connection for tinnitus.  The issue of entitlement to service connection for hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus incepted in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The record shows a tinnitus diagnosis.

The Veteran asserts he has had tinnitus since his service.  During his hearing, he said he was exposed to noise in the engine room and around generators as an electrician.  He was also stationed directly under the mounted gun, which he said rattled the whole room when fired.  He explained that he did not report it at the time because he thought that it was normal and would go away eventually, but it never did.  He said that the VA examiner badgered him for a date of onset, and he felt that the examiner relied too much on that information.  His wife testified that she dated him while he was still in service, and that he always had to have the radio or television on, which he explained to her at that time was an effort to drown out the buzzing and ringing that he always heard.  

The VA examiner opined that tinnitus was less likely related to service, because the Veteran reported an onset in the 1990s, which was decades after separation.  She did not consider his noise exposure.

After review of this evidence, the Board finds that all doubt should be resolved in the Veteran's favor, and that service connection is established for tinnitus.  Although he reported a later onset date during his VA examination, he had the opportunity to explain that he felt pressured to provide a date and was not sure where he got that date.  He and his wife explained that his symptoms were present during his service but that it was not until later that they realized his symptoms were abnormal.  The Board finds this testimony to be more probative than the examination report, which contains no other rationale.  Accordingly, as tinnitus is capable of lay identification, and the Board finds the Veteran's testimony as to onset and duration to be credible, service connection for tinnitus is warranted.


ORDER

Service connection is granted for tinnitus


REMAND

The Veteran's hearing loss claim requires additional development.  An updated VA examination must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) that hearing loss is related to service.  

The Veteran reports noise exposure from working in the engine room of Naval ships, and in steam room and around generators.  He also was stationed under the mounted gun, which reverberated into his station when fired.  He denies hearing protection during service.

The VA examiner opined against a relationship between his hearing loss and his service, and noted that he had normal hearing at separation.  However, the Veteran has argued that a whisper hearing test is not a reliable measure.  The examiner is asked to research the relevant literature on the accuracy of whisper tests, which the Veteran had at separation from service and during the Reserves.  

He has also asserted that he experienced hearing loss symptoms in service (for example, having to turn up the television, not being able to hear or understand his children and wife), which increased over the years.

The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following:  

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

The examiner is advised that his STRs contains a September 1963 audiogram.  The examiner is asked to assume the data presented in that examination report is in ASA standards, and to make any necessary conversions to present the data in ISO-ANSI standards.    

All opinions are to be supported with explanatory rationale.

2.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


